               Case 01-01139-AMC       Doc 33139      Filed 11/15/19     Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

IN RE:                                       )       Chapter 11
                                             )
W.R. GRACE & CO., et al.,                    )       Case No. 01-1139 (AMC)
                                             )
                       Debtors.              )       Jointly Administered


          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF NOTICE
                  AND DOCUMENTS UNDER NEW SERVICE LIST

                PLEASE TAKE NOTICE that the undersigned appear as counsel for BNSF

Railway Company pursuant to Bankruptcy Rule 9010(b).

                PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rule 2002(i)

and Del. Bankr. L. R. 2002-1(d), and the Order Authorizing the Elimination of the Existing 2014

Service List and the Creation of a New Service List [Doc. No. 33138], the undersigned request

that they be added to the new service list and that copies of all pleadings, motions, notices, and

other papers, filed or served in this case be served upon counsel at the following addresses:

          Edward C. Toole, Jr., Esq.              David M. Fournier, Esq.
          Pepper Hamilton, LLP                    Pepper Hamilton LLP
          3000 Two Logan Square                   Hercules Plaza, Suite 5100
          Eighteenth and Arch Streets             1313 North Market Street
          Philadelphia, PA 19103-2799             P.O. Box 1709
          Telephone: (215) 981-4000               Wilmington, DE 19899-1709
          Facsimile: (215) 981-4750               Telephone: (302) 777-6500
          E-mail: toolee@pepperlaw.com            Facsimile: (302) 421-8390
                                                  E-mail: fournierd@pepperlaw.com


                PLEASE TAKE FURTHER NOTICE, that the foregoing request includes,

without limitation, all orders, notices, applications, motions, petitions, pleadings, requests,

complaints, demands, replies, answers, schedules of assets and liabilities, statements of affairs,

operating reports, plans of reorganization, disclosure statements, whether formal or informal,




#25072497 v3
               Case 01-01139-AMC        Doc 33139       Filed 11/15/19   Page 2 of 5



whether written or oral and whether transmitted or conveyed by mail, electronic mail, hand

delivery, telephone, telegraph, telex, telecopier or otherwise.

                This Notice of Appearance and Request for Service of Notice and Documents

Under New Service List shall not constitute, nor shall it be deemed to be, a voluntary or

involuntary submission to the jurisdiction of the Bankruptcy Court for any purpose.

Dated: November 15, 2019                               PEPPER HAMILTON LLP


                                                       By:    /s/ David M. Fournier
                                                       David M. Fournier, Esq. (DE No. 2812)
                                                       Pepper Hamilton LLP
                                                       Hercules Plaza, Suite 5100
                                                       1313 North Market Street
                                                       P.O. Box 1709
                                                       Wilmington, DE 19899-1709
                                                       Telephone: (302) 777-6500
                                                       Facsimile: (302) 421-8390
                                                       E-mail: fournierd@pepperlaw.com

                                                       OF COUNSEL:
                                                       Edward C. Toole, Jr.
                                                       3000 Two Logan Square
                                                       18th & Arch Streets
                                                       Philadelphia, PA 19103
                                                       Telephone: (215) 981-4594
                                                       Facsimile: (215) 981-4750

                                                       Counsel for BNSF Railway Company




                                                 -2-
#25072497 v3
               Case 01-01139-AMC      Doc 33139       Filed 11/15/19   Page 3 of 5



                               CERTIFICATE OF SERVICE

                I, David M. Fournier, do hereby certify that on November 15, 2019, I caused

copies of the foregoing Notice of Appearance and Request for Service of Notice and Documents

Under New Service List to be served by United States first class mail, postage pre-paid, upon the

attached service list.

Dated: November 15, 2019                             PEPPER HAMILTON LLP


                                                     By:    /s/ David M. Fournier
                                                     David M. Fournier, Esq. (DE No. 2812)
                                                     Pepper Hamilton LLP
                                                     Hercules Plaza, Suite 5100
                                                     1313 North Market Street
                                                     P.O. Box 1709
                                                     Wilmington, DE 19899-1709
                                                     Telephone: (302) 777-6500
                                                     Facsimile: (302) 421-8390
                                                     E-mail: fournierd@pepperlaw.com

                                                     OF COUNSEL:
                                                     Edward C. Toole, Jr.
                                                     3000 Two Logan Square
                                                     18th & Arch Streets
                                                     Philadelphia, PA 19103
                                                     Telephone: (215) 981-4594
                                                     Facsimile: (215) 981-4750

                                                     Counsel for BNSF Railway Company




                                               -3-
#25072497 v3
               Case 01-01139-AMC     Doc 33139      Filed 11/15/19   Page 4 of 5




W.R. Grace & Co.                                Laura Davis Jones, Esq.
Attn: Mark Shelnitz                             James E. O’Neill, Esq.
7500 Grace Drive                                Pachulski Stang Ziehl & Jones LLP
Columbia, MD 21044                              919 N. Market Street, 17th Floor
(Reorganized Debtor)                            Wilmington, DE 19899-8705
                                                (Counsel for Reorganized Debtor)

Richard L. Shepacarter, Trial Attorney          John Donley, Esq.
Office of the US Trustee                        Lisa G. Esayian, Esq.
J. Caleb Boggs Federal Building, Suite 2207     Kirkland & Ellis LLP
844 King Street                                 300 N. LaSalle
Lockbox 35                                      Chicago, IL 60654
Wilmington, DE 19801                            (Co-Counsel for Reorganized Debtor)

Roger J. Higgins, Esq.                          John C. Phillips, Jr., Esq.
The Law Offices of Roger Higgins, LLC           Phillips, Goldman & Spence, P.A.
516 N. Ogden Ave., Suite 136                    1200 N. Broom Street
Chicago, IL 60642                               Wilmington, DE 19806
(Counsel for Reorganized Debtor)                (Co-Counsel for Roger Frankel FCR)

R. Karl Hill, Esq.                              Marla Rosoff Eskin, Esq.
Seitz, Van Ogtrop & Green, P.A.                 Mark T. Hurford, Esq.
222 Delaware Avenue, Suite 1500                 Campbell & Levine, LLC
PO Box 68                                       222 Delaware Avenue, Suite 1620
Wilmington, DE 19899                            Wilmington, DE 19801
(Counsel to PD Future Claimant                  (Counsel to Asbestos PI Trust)
Representative)

William D. Sullivan, Esq.                       Alan B. Rich, Esq.
Sullivan Hazeltine Allinson LLC                 Alan B. Rich Law Office
901 N. Market Street, Suite 1300                7324 Gaston Ave., Suite 124, LB 430
Wilmington, DE 19801                            Dallas, TX 75214
(Counsel for Edward B. Cottingham, Jr., ZAI     (Counsel to Hon. Alex M. Sanders Jr., PDFCR)
Trustee and the ZAI Claimants)

Philip E. Milch, Esq.                           Richard B. Schiro, Esq.
Campbell & Levine, LLC                          WRG Asbestos PD Trust
1700 Grant Building                             2706 Fairmount Street
Pittsburgh, PA 15129                            Dallas, TX 75201-1958
(Counsel to Asbestos PI Trust)                  (Trustee – Asbestos PD Trust (7A))




                                              -4-
#25072497 v3
               Case 01-01139-AMC       Doc 33139    Filed 11/15/19   Page 5 of 5



Deborah D. Williamson, Esq.                     Edward J. Westbrook, Esq.
Dykema Cox Smith                                Richardson Patrick Westbrook & Brickman LLC
112 E. Pecan Street, Suite 1800                 1037 Chuck Dawley Boulevard, Building A
San Antonio, TX 78205                           Mt. Pleasant, SC 29464
(Counsel for Asbestos PD Trust (7A))            (Counsel for ZAI Claimants)

M. Dawes Cooke, Esq.
Barnwell Whaley Patterson & Helms LLC
288 Meeting Street, Suite 200
Charleston, SC 29401
(Counsel for Edward B. Cottingham, Jr., ZAI
Trustee)




                                              -5-
#25072497 v3
